Citation Nr: 0921062	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  06-04 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
right hip click syndrome from October 20, 2003, to October 
31, 2008.

2.  Entitlement to an initial evaluation in excess of 10 
percent for right hip click syndrome on or after October 31, 
2008.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  That decision granted service connection 
for right hip click syndrome and assigned a noncompensable 
evaluation effective from October 20, 2003.  The Veteran 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.  The Board remanded the case 
for further development in January 2008.  That development 
was completed, and an April 2009 rating decision increased 
the evaluation to 10 percent effective from October 31, 2008.  
The case was subsequently returned to the Board for appellate 
review.  

A hearing was held on September 19, 2007, in Portland, 
Oregon, before Kathleen K. Gallagher, a Veterans Law Judge 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is 
rendering the determination in this case.  A transcript of 
the testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  From October 20, 2003, to October 31, 2008, the Veteran's 
right hip click syndrome was productive of flexion to 96 
degrees, extension to 20 degrees, external rotation to 36 
degrees, internal rotation to 14 degrees, abduction to 45 
degrees, and adduction to 38 degrees. 

3.  On or after October 31, 2008, the Veteran's right hip 
click syndrome does not involve 2 or more major joints or 2 
or more minor joint groups with occasional incapacitating 
exacerbations; is already assigned the maximum schedular 
criteria for limitation of extension of the thigh; and, is 
not productive of flexion of the hip limited to 30 degrees or 
limitation of abduction of the thigh with motion lost beyond 
10 degrees.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, 
the criteria for an initial 10 percent for right click 
syndrome from October 20, 2003, to October 31, 2008, have 
been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5003-
5019(2008).

2.  The criteria for an initial evaluation in excess of 10 
percent for right hip click syndrome on or after October 31, 
2008, have not been met. 38 U.S.C.A. §§ 1155, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5003-5019 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim. 38 C.F.R. § 
3.159(b)(1).

Upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that is relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

Nevertheless, in this case, the Veteran is challenging the 
initial evaluation assigned following the grant of service 
connection for right hip click syndrome.  In Dingess, the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify has been satisfied with 
respect to the issue of entitlement to a higher initial 
evaluation for right hip click syndrome.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the Veteran's claims.  His 
records from the Social Security Administration (SSA) have 
also been obtained, and he was provided the opportunity to 
testify at a hearing before the Board.  Additionally, he was 
afforded VA examinations in December 2003 and October 2008.  

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them a 
statement of the case (SOC) and supplemental statements of 
the case (SSOC), which informed them of the laws and 
regulations relevant to the Veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the initial rating assigned for a 
disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with 
the claim for service connection and with the rating decision 
granting service connection would be most probative of the 
degree of disability existing at the time that the initial 
rating was assigned and should be the evidence "used to 
decide whether an [initial] rating on appeal was 
erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence obtained during the appeal period 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.; see also Hart v. Mansfield, 
21 Vet. App. 505 (2007) (VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements. In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness. 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.

The Veteran's right hip click syndrome  is currently assigned 
a noncompensable evaluation from October 20, 2003, to October 
31, 2008, and a 10 percent disability evaluation effective 
from October 31, 2008 pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003-5019.  

Diagnostic Code 5019 provides that bursitis will be rated on 
limitation of motion of the affected part as degenerative 
arthritis.  Diagnostic Code 5003 states that the severity of 
degenerative arthritis, established by X-ray findings, is to 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
affected which in this case would be Diagnostic Codes 5251 
(limitation of extension of the thigh), 5252 (limitation of 
flexion of the thigh), and 5253 (impairment of the thigh).  
When there is arthritis with at least some limitation of 
motion, but to a degree which would be noncompensable under a 
limitation-of-motion code, a 10 percent rating will be 
assigned for each affected major joint or group of minor 
joints.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted if there is X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups and a 20 percent evaluation is 
authorized if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and there 
are occasional incapacitating exacerbations. 38 C.F.R. § 
4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5251, a 10 percent disability 
evaluation is contemplated for extension limited to 5 
degrees.  Where the schedular criteria does not provide for a 
noncompensable evaluation, such an evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met. 38 C.F.R. § 4.31 (2008).

Under Diagnostic 5252, a 10 percent disability evaluation is 
assigned for flexion of the hip limited to 45 degrees.  A 20 
percent disability evaluation is warranted for flexion 
limited to 30 degrees.

Under Diagnostic Code 5253, a 10 percent disability 
evaluation is contemplated for limitation of rotation of the 
thigh where the affected leg cannot toe out more than 15 
degrees.  A 10 percent disability evaluation is also assigned 
when there is limitation of adduction and the legs cannot be 
crossed.  A 20 percent disability evaluation is warranted 
when there is limitation of abduction of the thigh with 
motion lost beyond 10 degrees.

I.  From October 20, 2003, to October 31, 2008

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to a higher initial evaluation for his 
right hip click syndrome for the period of time between 
October 20, 2003, and October 31, 2008.  The Veteran has not 
been shown to have extension limited to 5 degrees, flexion 
limited to 45 degrees, limitation of rotation of the thigh 
where the affected leg cannot toe out more than 15 degrees, 
or limitation of adduction to the point where the legs cannot 
be crossed.  There is simply no medical evidence, including 
treatment records, showing that he has such impairment.  
Indeed, the December 2003 VA examination found him to have 
flexion to 96 degrees, extension to 20 degrees, external 
rotation to 36 degrees, and adduction to 38 degrees.  As 
such, the Veteran has not been shown to have met the criteria 
for a compensable evaluation under Diagnostic Codes 5251, 
5252, and 5253.

Nevertheless, the Board also observes that Diagnostic Code 
5003 provides that a 10 percent is for application for each 
major joint when the limitation of motion of the specific 
joint involved is noncompensable.  As previously noted, the 
Veteran did not meet the criteria for a compensable 
evaluation for limitation of motion of the right hip.  
However, the December 2003 VA examination did find him to 
have flexion to 96 degrees, extension to 20 degrees, external 
rotation to 36 degrees, internal rotation to 14 degrees, 
abduction to 45 degrees, and adduction to 38 degrees.  The 
Board notes that a normal range of the hip is flexion from 
zero to 125 degrees. See 38 C.F.R. § 4.71a, Plate II.  As 
such, the Veteran did have some limitation of motion.  
Accordingly, taking into account the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings of DeLuca, supra, the 
Board finds that a 10 percent evaluation is warranted based 
on limitation of motion of a major joint under Diagnostic 
Code 5003.  Therefore, the Board concludes that the Veteran 
is entitled to a 10 percent evaluation for his right hip 
click syndrome from October 20, 2003, to October 31, 2008.

The Board has also considered whether an evaluation in excess 
of 10 percent for right hip click syndrome is warranted 
during this time period.  However, as previously discussed, 
the Veteran does not meet the criteria for a higher initial 
evaluation under Diagnostic Codes 5251, 5252, and 5253.  In 
fact, a 10 percent evaluation represents the maximum 
schedular criteria for limitation of extension of the thigh 
under Diagnostic Code 5251.  Moreover, the medical evidence 
of record does not demonstrate the involvement of 2 or more 
major joints or 2 or more minor joint groups with occasional 
incapacitating exacerbations.  Therefore, the Board concludes 
that an initial evaluation in excess of 10 percent for right 
hip click syndrome is not warranted from October 20, 2003, to 
October 31, 2008.


II.  On or After October 31, 2008

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a higher initial evaluation for 
his right hip click syndrome on or after October 31, 2008.  
The Veteran is already assigned a 10 percent disability 
evaluation, and the medical evidence of record does not 
demonstrate the involvement of 2 or more major joints or 2 or 
more minor joint groups with occasional incapacitating 
exacerbations.  Therefore, an initial evaluation in excess of 
10 percent is not warranted under Diagnostic Code 5003.

Moreover, under Diagnostic Code 5251, a 10 percent evaluation 
represents the maximum schedular criteria for limitation of 
extension of the thigh.  Consequently, an evaluation in 
excess of 10 percent cannot be granted under Diagnostic Code 
5251.  

In addition, the Veteran has not been shown to have flexion 
of the hip limited to 30 degrees or limitation of abduction 
of the thigh with motion lost beyond 10 degrees.  In fact, 
the October 2008 VA examination found him to have active 
flexion to 110 degrees, and he was able to abduct 50 degrees 
to the right and 65 degrees to the left.  The Board notes 
that a normal range of the hip is flexion from zero to 125 
degrees and abduction from zero to 45 degrees. See 38 C.F.R. 
§ 4.71a, Plate II.  As such, the Veteran has not been shown 
to have met the criteria for an evaluation in excess of 10 
percent under Diagnostic Codes 5252 and 5253.  

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's right hip click 
syndrome is not warranted on the basis of functional loss due 
to pain or weakness in this case, as the Veteran's symptoms 
are supported by pathology consistent with the assigned 10 
percent rating, and no higher.  In this regard, the Board 
observes that the Veteran has complained of pain.  However, 
Board notes that the effect of the pain in the Veteran's 
right hip is contemplated in the currently assigned 10 
percent disability evaluation under Diagnostic Codes 5003-
5019.  Indeed, the April 2009 rating decision specifically 
considered the Veteran's pain in its grant of the 10 percent 
disability evaluation.  The Veteran's complaints do not, when 
viewed in conjunction with the medical evidence, tend to 
establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  In fact, the October 2008 VA examiner stated 
that the Veteran was limited by pain, but not by fatigue, 
weakness, or lack of endurance.  He further noted that there 
was painful motion, yet commented that there was no 
additional limitation after repetitive use.  Nor was there 
any incoordination on examination.  Therefore, the Board 
finds that the preponderance of the evidence is against a 
higher initial evaluation for the Veteran's right hip click 
syndrome on or after October 31, 2008.


III.  Conclusion

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the Veteran's service-connected right hip 
disability has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.   In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the Veteran's service-connected 
right hip click syndrome under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun 
v. Peake, 22 Vet. App. 111 (2008).


ORDER

Subject to the provisions governing the award of monetary 
benefits, an initial 10 percent evaluation for right hip 
click syndrome from October 20, 2003, to October 31, 2008, is 
granted.

An initial evaluation in excess of 10 percent for right hip 
click syndrome on or after October 31, 2008, is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


